DETAILED ACTION
Claims 1-6 are presented for examination based on the amendment filed 02/02/2021.
Claim 4 is cancelled via examiner’s amendment and agreement.
Claims 1, 3, and 5-6 are amended via examiner’s amendment and agreement.
Rejections under 35 USC 103 for claims 1-3 are withdrawn in view of their amendment via examiner’s amendment.
Terminal Disclaimer filed 03/23/2021 against Patent No. 10437938 is noted and approved on 03/23/2021, as such the previous rejections under 35 U.S.C. 101 for double patenting are withdrawn.
Claims 1-3 and 5-6 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael A. Bartley on 03/29/2021.
The application has been amended as follows: 
Proposed Claim Amendment

Claim 1. (Amended) A system for executing three dimensional (3D) multi-user distributed parametric computer-aided design (CAD), the system comprising:
one or more servers;

server software executed on one or more servers, the server software comprising code to:
perform CAD geometry calculations including shape analysis and optimization of 3D graphics data, 
manage CAD editing workflow, 
manage user accounts and secure access, 
manage documents and storage, and 
communicate with the one or more client devices;
client software executed on the one or more client devices, the client software comprising code to:
render a user interface for displaying 3D CAD graphics for design and project management, 
interact with user input and output controls to manipulate a 3D CAD design, 
communicate with the one or more servers, [[and]]
simultaneously display three representation versions of the 3D CAD design, including display as a feature list, display as a visual model of the 3D CAD design, and display as a textual representation of a program corresponding to the 3D CAD design, 
in response to a user interacting with the visual model, highlight corresponding portions in the visual model, the feature list, and the textual representation, 
in response to the user interacting with the feature list, highlight corresponding portions in the visual model, the feature list, and the textual representation,
in response to the user interacting with the textual representation, highlight corresponding portions in the visual model, the feature list, and the textual representation,
in response to the user editing the visual model, apply and display the edits in the visual model, the feature list, and the textual representation,
in response to the user editing the feature list, apply and display the edits in the visual model, the feature list, and the textual representation, and
in response to the user editing the textual representation, apply and display the edits in the visual model, the feature list, and the textual representation;

wherein the 3D CAD design includes one or more parts and one or more assemblies consisting of connections and configurations of the one or more parts and sub-assemblies, and the client software further comprises code to enable a user to manipulate the parts and assemblies of the 3D CAD design through ordered feature lists.

Claim 2 (Original). The system of claim 1, wherein the one or more servers include:
one or more 3D geometry calculation servers (3DGCS) with server software including code to solve 3D constraints and perform geometry calculations modifying representations of geometric shapes;
one or more data persistence servers (DPS) with server software to store user account information and data associated with the 3D CAD design;
one or more CAD editing workflow servers (CEWS) with server software including code to receive user account, project interaction, and geometry modification messages from the one or more client devices, read and write CAD data from the one or more data persistence servers, and coordinate message exchange between the one or more client devices and the one or more 3DGCS;
one or more two dimensional drawing editing workflow servers (2DDEWS) with server software including code to create and manipulate two dimensional (2D) drawings;
one or more data cache persistence servers (DCPS) with server software including code to store and retrieve frequently accessed CAD model information;

one or more distributed configuration controller servers (DCCS) with server software including code to communicate with and manage other servers and direct communications between the one or more client devices and appropriate specific CEWS based on any currently open 3D CAD designs, CEWS server load, CEWS performance, or geographic location.


Claim 3. (Amended) A method for executing three dimensional (3D) multi-user distributed parametric computer-aided design (CAD), the method comprising:
executing server software on one or more servers, the server software:
performing CAD geometry calculations including shape analysis and optimization of 3D graphics data, 
managing CAD editing workflow, 
managing user accounts and secure access, 
managing documents and storage, and 
communicating with the one or more client devices;
executing client software on one or more client devices, the client software:
rendering a user interface for displaying 3D CAD graphics for design and project management, 
interacting with user input and output controls to manipulate a 3D CAD design, 
communicating with the one or more servers,
simultaneously displaying three representation versions of the 3D CAD design, including display as a feature list, display as a visual model of the 3D CAD design, and display as a textual representation of a program corresponding to the 3D CAD design, 
in response to a user interacting with the visual model, highlighting corresponding portions in the visual model, the feature list, and the textual representation, 
in response to the user interacting with the feature list, highlighting corresponding portions in the visual model, the feature list, and the textual representation,
in response to the user interacting with the textual representation, highlighting corresponding portions in the visual model, the feature list, and the textual representation,
in response to the user editing the visual model, applying and displaying the edits in the visual model, the feature list, and the textual representation,
in response to the user editing the feature list, applying and displaying the edits in the visual model, the feature list, and the textual representation, and
in response to the user editing the textual representation, applying and displaying the edits in the visual model, the feature list, and the textual representation;


wherein the 3D CAD design includes one or more parts and one or more assemblies consisting of connections and configurations of the one or more parts and sub-assemblies, and the client software further comprises code to enable a user to manipulate the parts and assemblies of the 3D CAD design through ordered feature lists.Claim 4 (Cancelled).

Claim 5. (Amended) The method of claim 3[[4]], further comprising the client software maintaining a syntax tree of an objected-oriented representation of the program corresponding to the 3D CAD design.

Claim 6. (Amended) The method of claim 5, further comprising the client software maintaining each entry in the feature list as one or more subtrees of the syntax tree.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-3 and 5-6 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “in response to a user interacting with the visual model, highlight corresponding portions in the visual model, the feature list, and the textual representation, in response to the user interacting with the feature list, highlight corresponding portions in the visual model, the feature list, and the textual representation, in response to the user interacting with the textual representation, highlight corresponding portions in the visual model, the feature list, and the textual representation, in response to the user editing the visual model, apply and display the edits in the visual model, the feature list, and the textual representation, in response to the user editing the feature list, apply and display the edits in the visual model, the feature list, and the textual representation, and in response to the user editing the textual representation, apply and display the edits in the visual model, the feature list, and the textual representation;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 3 of the instant application (as supported in specification e.g. paras. [0104], [0254], and Figs. 25).
Prior Art of Record
The Prior art of reference U.S. Patent Application Publication 2012/0109592 A1 discloses: 
(Potter: the application server, inherently comprising code, performs recalculating geometric data of a model including analysis of 2D and 3D geometry data (shape analysis), functionality for viewing larger and more complex 30 models (optimization of 30 graphics data), managing use of a common data model including a user editing an earlier feature (workflow). controlling user access to a computing environment (manage user accounts) and communicating via SSL (secure access), managing consistency of the model by storing a starting state and changed instructions of the model (manage documents and storage) communicating with one or more client devices, as shown in figure 1A; paras [0048], [0061], [0064], [0086], [0087], [0093], [0094], and [0099]; the client software program comprising executable instructions (code) to launch (render) a user interface for displaying a 30 CAD model for design and project management, use input devices (controls) to perform design manipulation, and communicate with the server farm; paras. [0043], [0054], [0055], [0085], and [0142]); para. [0082], changes are stored with a set of identifiers that represent a path (sequential) of changes (applied) within a chapter of the product model (workspace); paras. [0013]-[0015] “The processor is configured to execute a first CAD application for performing a first modification to a shared CAD model, responsive to a first request from a user; and a second, simultaneously executing CAD application for displaying the first modification to the shared CAD model, responsive to the first CAD application performing the first modification. In one embodiment, the system includes the second, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129